                 Case 3:20-cv-05537-RAJ Document 45 Filed 10/14/20 Page 1 of 1



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     CAROL LORRAINE TUCKER,
9
                    Plaintiff,
10                                                     Case No. 3:20-cv-05537-RAJ
            v.
11                                                     ORDER
     UNITED STATES POSTAL SERVICE,
12
13                  Defendant.

14
15          The Court has reviewed Plaintiff Carol Lorraine Tucker’s motion requesting that
16   the undersigned judge recuse from this case. Dkt. # 38. In accordance with this
17   District’s Local Rule 3(f), the undersigned judge has reviewed the submission and
18   declines to voluntarily recuse from this action. In accordance with Rule 3(f), the clerk is
19   directed to refer the motion to the Honorable Ricardo S. Martinez in his capacity as the
20   Chief Judge of the United States District Court for the Western District of Washington.
21
22          DATED this 14th day of October, 2020.
23
24
25
                                                      A
                                                      The Honorable Richard A. Jones
26
                                                      United States District Judge
27
28   ORDER – 1
